DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-21 and 23-36 are pending in this application.
Claims 26-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.
Claims 21 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.

Claims 16-20, 23-25, 31, 32, and 34-36 are examined.


Examiner’s Remarks
Independent claim 16 has been amended to include the limitations “up to 25% (w/w) of a high viscosity component B”, “up to 5% (w/w) of a micro-particles component C”, and “up to 5% (w/w) of a local anesthetic compound D”.  The claim also recites the composition “is characterized by feature a) and at least one of features b) or c) or a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 24 June 2020:
Claims 16-20, 23-25, 31, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2008/0107744).
Regarding claim 16, 18-20, 31, 32, and 34-36, Chu teaches injectable hollow tissue fillers suspended in a biocompatible fluid carrier to significantly improve the clumping resistance and injectability of the composition (e.g., see abstract).  The compositions may be used for augmentation of soft tissue and/or scar tissue, inter alia (e.g., paragraph [0002]).  The hollow particle is made of a biocompatible material; suitable materials include calcium hydroxyapatite (e.g., paragraph [0046]).  Regarding the particle size of the material (instant claims 16, 24, 31, and 34), Chu teaches the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A variety of biocompatible carriers can be used to suspend the hollow particles to avoid clumping before and after injection; suitable solutions such as water may be formulated with a thickening agent or a suspension agent to modify the viscosity to provide the composition with comparable density with the hollow particle for the homogenous particulate suspension (e.g., paragraph [0048]).  Suitable thickening suspension agents include glucose, hyaluronic acid (preferred), and mixtures thereof, in amounts up to 40% of the total weight (e.g., paragraph [0048]), which encompasses amounts for each of components A and B (see further discussion of amounts, below).   An anesthetic such as lidocaine may be present (e.g., paragraph [0052]).  The composition contains a major amount of water (preferably water, physiological saline, or the like) (e.g., paragraph [0051]).
Chu does not exemplify a composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine (Applicant’s elected species) sufficiently to anticipate the claims; therefore, the rejection is made under obviousness.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a liquid water-based composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Chu teaches all of said components are suitable materials for its compositions, and thus the selection of calcium hydroxyapatite as the 
Regarding the limitation, “for improving the facial contour and shape of the human or animal face by injection”, said limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention (i.e., a water-based composition comprising hollow particles, thickener(s) and optionally anesthetic), it is capable of said use, absent evidence to the contrary.
Regarding the limitation wherein the composition comprises component A and has osmotic concentration is in the range from 500 to 5000 mOsm/L (claim 16 as amended) or 1200 to 4000 mOsm/L (claim 24), Chu teaches suitable thickeners include glucose, in amounts up to 40% (e.g., paragraph [0048]); therefore, the selection of glucose amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, it is noted the osmolarity of a component is inherent within the component itself; since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of the criticality of the particular range claimed.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component C (claims 24, 35, 36), Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  This results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component D (claims 16 as amended, 35, and 36), Chu teaches a suitable concentration of the anesthetic will be from 0.01% to 6% based on the total weight and the agent selected (e.g., paragraph [0052]).  This amount overlaps the ranges cited in instant claim 16, 35, and 36.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding the limitations of claims 17 and 25, it is noted said limitations recite an intended use of the claimed liquid composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention, it is capable of said use, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.  
Applicant argues Chu fails to teach high osmolarity, or the presence of component A that provides high osmolarity in the claimed range.  Applicant argues the claimed range of 500 to 5000 mOsm/L is not arbitrarily chosen, but is a range that provides the desired technical effect on strengthening lax ligaments.

Applicant also argues that glucose is one of the small-molecular water-soluble molecules in a long list mentioning a large variety of high-molecular weight components, and asserts, “When using a high-molecular weight component, no high osmolarity is obtained.”  This argument is not persuasive because the list provided by Chu is of sufficient size that the skilled artisan would be able to arrive at glucose by routine experimentation, from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, the statement “When using a high-molecular 
Applicant further argues Chu provides no motivation to arrive at the amount of glucose, as the skilled artisan would have to choose a specific component and combine it with a specific range within a large range.  This argument is not persuasive because Chu teaches a mixture of suspension agents may be used, in amounts up to 40% of the total weight (e.g., paragraph [0048]).  Thus, the skilled artisan would recognize that, when a mixture of suspension agents is used, a smaller amount of each would be selected in order to arrive at the total amount of up to 40%.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  See MPEP 2144.01.
Applicant also argues the percentage content ranges of component C is now up to 5% (w/w), while Chu teaches its hollow particulate filler is typically present in a concentration of from about 10-80% of total volume of the composition.  Applicant argues the range taught by Chu is different from the range instantly claimed.  This argument is not persuasive because Chu also teaches a void volume of 0.1-74% of the total particulate volume (e.g., [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/Examiner, Art Unit 1611